Title: To George Washington from Major General Israel Putnam, 13 July 1777
From: Putnam, Israel
To: Washington, George

 

Dear General
Peekskill [N.Y.] 13th July 1777

Previous to the Receipt of your Favour of the 12th Inst., I had ordered down a Number of Transports and shall have more than a Suffiency for Gen. Glovers Brigade, should more be wanted.
I have frequently reconnoitered the Roads in this Neighbourhood and do not find that any of them may be obstructed with Propriety, except perhaps the cross Road you mention, on the Right—I shall take a more particular View of them to Day.
I have ordered ten Days hard Bread at Fort Montgomery, and 50,000 Wt on Board Shallops to lie above the Chain, between the Forts, for the Convenience of supplying these Posts or of removing it should Occasion require, there are also large Quantities of hard Bread at Esopus.
Twenty two Feild Peices with their Apparatus complete arrived Yesterday at Fishkill.
Mr. Root called on me on his Return from Jersey, as he was then out of Employ, and appeared to me a very proper Person, I appointed him to act as Depy Ajt Genl for this Department, and wish it may meet your Approbation, I have not seen Col: Cornhill, nor did I know where he was to be found.
I have the Honour to be with the greatest Respect Your most Obet H. Servt

Israel Putnam

